  Case 1:21-cv-00005-MN Document 37 Filed 08/25/21 Page 1 of 2 PageID #: 452




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

  KAJEET, INC.,


                 Plaintiff,
                                                               C.A. No. 21-cv-5-MN
          v.
                                                             JURY TRIAL DEMANDED
  MCAFEE CORP.,


                 Defendant.


                                    NOTICE OF SERVICE


       PLEASE TAKE NOTICE that on August 24, 2021, DEFENDANTS’ FIRST SET OF

COMMON REQUESTS FOR PRODUCTION TO PLAINTIFF were served on the attorneys

of record, at the following addresses via electronic mail:



 Brian E. Farnan (Del. Bar No. 4089)
 FARNAN LLP                                        Jonathan T. Suder
 919 N. Market Street, 12th Floor                  Michael T. Cooke
 Wilmington, DE 19801                              Corby R. Vowell
 bfarnan@farnanlaw.com                             Richard A. Wojcio
 Attorneys for Plaintiff                           FRIEDMAN, SUDER & COOKE
                                                   604 East 4th Street, Suite 200
                                                   Fort Worth, TX 76102
                                                   jts@fsclaw.com; mtc@fsclaw.com;
                                                   vowell@fsclaw.com; wojcio@fsclaw.com
 Case 1:21-cv-00005-MN Document 37 Filed 08/25/21 Page 2 of 2 PageID #: 453




Dated: August 25, 2021

                                   By: /s/ Susan E. Morrison
                                       Susan E. Morrison (#4690)
                                       FISH & RICHARDSON P.C.
                                       222 Delaware Avenue, 17th Floor
                                       P.O. Box 1114
                                       Wilmington, DE 19899
                                       Tel: (302) 652-5070
                                       morrison@fr.com

                                       Aamir Kazi
                                       Fish & Richardson P.C.
                                       1180 Peachtree Street NE, 21st Floor
                                       Atlanta, GA 30309
                                       Tele: 404-724-2811
                                       kazi@fr.com

                                   ATTORNEYS FOR DEFENDANT
                                   MCAFEE CORP.
